Case 2:20-cv-14381-BB Document 12 Entered on FLSD Docket 12/04/2020 Page 1 of 9




                                 UNITED STATES DISTRICT COURT
                                 SOUTHERN DISTRICT OF FLORIDA

                                      Case No. 20-cv-14381-BLOOM

 DARRELL MARK BABCOCK,

           Plaintiff,

 v.

 ANDREA L. OLSON, et al.,

           Defendants.
                                            /

                                       ORDER DISMISSING CASE

           THIS CAUSE is before the Court upon a sua sponte review of the record. On October 26,

 2020, pro se Plaintiff Darrell Babcock (“Plaintiff”)1 initiated the instant action pursuant to 42

 U.S.C. § 1983 against three Martin County Sheriff Deputies, alleging that they had violated

 Plaintiff’s Fourth Amendment right to be free from unlawful searches and seizures. ECF No. [1]

 (“Complaint”). This Court dismissed Plaintiff’s Complaint for failing to state a claim, ECF No.

 [6] (“Order”), and permitted amendment to cure the pleading deficiencies. Plaintiff subsequently

 filed his Amended § 1983 Complaint for Violation of Civil Rights, ECF No. [11] (“Amended

 Complaint”). The Amended Complaint asserts that two Deputies from the Martin County Sheriff’s

 Office violated Plaintiff’s Fourth Amendment rights by entering his curtilage in Stuart, Florida,

 without a warrant. See generally ECF No. [11]. As explained in more detail below, upon review

 of the Amended Complaint, the Court concludes that this matter must be dismissed.




 1
     Plaintiff is a prisoner confined at the Coleman Medium Federal Correctional Institution.
Case 2:20-cv-14381-BB Document 12 Entered on FLSD Docket 12/04/2020 Page 2 of 9

                                                                   Case No. 20-cv-14381-BLOOM


    I. BACKGROUND

        As noted above, Plaintiff asserts this § 1983 action against two Martin County Sheriff

 Deputies—Deputy Andrea L. Olson (“Defendant Olson”) and Deputy Wayne R. Trocan

 (“Defendant Trocan”). ECF No. [11] at 12.

        On November 1, 2016, at 8:47 a.m., the Martin County Sheriff’s Office dispatch received

 a call from an anonymous third party reporting a possible domestic disturbance. Id. at 12. The call

 details were then radioed in, stating that the disturbance “sound[ed] like a full on fight in

 backyard.” Id. Plaintiff also attaches a copy of the call details from the incident to his Amended

 Complaint, which reports, “could [hear] female yelling ‘stop stop stop’ and then some banging.”

 Id. at 24. About six minutes later, at 8:53 a.m., Defendants Olson and Trocan arrived on scene at

 Plaintiff’s residence, a single-family home with a six-foot tall privacy fence around the sides and

 backyards. Id. at 12-13, 25.

        Upon arrival, Defendant Olson did not see or hear any disturbance. Id. at 13. Neither

 Defendant attempted to conduct a “knock and talk” at the front door of the residence, nor did they

 “conduct any investigation to corroborate the anonymous report of a domestic disturbance” or

 announce their presence before entering Plaintiff’s backyard. Id. Instead, Defendant Olson went

 directly into the fenced backyard because that was the location the anonymous caller had provided

 as the source of the disturbance. Id.

        Once inside Plaintiff’s backyard, Defendants Olson and Trocan then began to search for

 any signs of a disturbance with their service weapons drawn. Id. Plaintiff and another individual,

 C.A., were in a pop-up camper located in the backyard, watching as the deputies moved silently

 into the backyard. Id. When Defendants located the pop-up camper, they knocked on the door and

 ordered Plaintiff out at gunpoint. Id. Plaintiff and C.A. were then “separated, detained, and




                                                 2
Case 2:20-cv-14381-BB Document 12 Entered on FLSD Docket 12/04/2020 Page 3 of 9

                                                                       Case No. 20-cv-14381-BLOOM


 questioned.” Id. Defendants remained on the property for four hours, detaining Plaintiff,

 “questioning him, obtaining statements, searching his backyard and camper, seizing his cell phone,

 and never even attempting to obtain a warrant.” Id. at 14.2

         Defendants’ mere knowledge of a report of a possible domestic disturbance, without any

 corroborating evidence, was not sufficient exigent circumstances to permit them to enter the

 curtilage of Plaintiff’s residence without a warrant. Id. at 14, 17. Thus, Plaintiff alleges that, in the

 absence of Defendants seeing or hearing anything that might suggest an ongoing altercation, their

 entry into his backyard was “a warrantless entry . . . [that] violated [his] Fourth Amendment right

 to the United States Constitution.” Id.

         As a result of this violation, Plaintiff alleges to have suffered “mental and severe emotional

 [trauma] requiring [counseling], therapy, and multiple psychotropic medications to be able to

 perform daily routine activities.” Id. at 22. Plaintiff requests “compensatory damages for [lost]

 wages in accordance with his last tax filing, future wages with interest, pain and suffering, mental

 anguish, tarnished reputation, attorney fees, and future mental health care. Additionally, the

 Plaintiff respectfully request[s] punitive damages.” Id.

     II. LEGAL STANDARD

         Under either 28 U.S.C. § 1915(e)(2)(B)(ii) or 28 U.S.C. § 1915A, a complaint must be

 dismissed if the court determines that it fails to state a plausible claim for relief. Wright v. Miranda,

 740 F. App’x 692, 694 (11th Cir. 2018). Additionally, under § 1915(e)(2)(B)(i), courts may

 dismiss claims as frivolous that are “based on an indisputably meritless legal theory” or “whose



 2
   Based on the evidence obtained from this incident, Plaintiff was ultimately convicted of production of
 child pornography in Case Number 16-CR-14071-KAM, after authorities discovered sexually explicit
 videos and photos of C.A., a minor, on Plaintiff’s cell phone. CR ECF Nos. [49], [50], & [69]; see also
 United States v. Babcock, 924 F.3d 1180 (11th Cir. 2019). He is currently serving a 324-month sentence.
 CR ECF No. [69].


                                                    3
Case 2:20-cv-14381-BB Document 12 Entered on FLSD Docket 12/04/2020 Page 4 of 9

                                                                    Case No. 20-cv-14381-BLOOM


 factual contentions are clearly baseless.” Neitzke v. Williams, 490 U.S. 319, 327 (1989); Denton v.

 Hernandez, 504 U.S. 25, 31 (1992); Bilal v. Driver, 251 F.3d 1346, 1349 (11th Cir. 2001). In

 reviewing a complaint under § 1915(e), courts take the allegations as true and construe them in the

 light most favorable to the plaintiff. Hughes v. Lott, 350 F.3d 1157, 1159-60 (11th Cir. 2003);

 Maps v. Mia. Dade State Attorney, 693 F. App’x 784, 785 (11th Cir. 2017).

        The same standards that govern dismissals for the failure to state a claim under Federal

 Rule of Civil Procedure 12(b)(6) also apply to dismissals under § 1915(e)(2)(B)(ii). Mitchell v.

 Farcass, 112 F.3d 1483, 1490 (11th Cir. 1997). Federal Rule of Civil Procedure 8 requires that a

 pleading contain “a short and plain statement of the claim showing that the pleader is entitled to

 relief.” Fed. R. Civ. P. 8(a)(2). There is no required technical form, but “each allegation must be

 simple, concise, and direct.” Fed. R. Civ. P. 8(d)(1). The pleading must “give the defendant fair

 notice of what the . . . claim is and the grounds upon which it rests.” Bell Atl. Corp. v. Twombly,

 550 U.S. 544, 555 (2007) (quotation omitted). Additionally, each individual claim should be

 presented separately and should be “limited as far as practicable to a single set of circumstances.”

 Fed. R. Civ. P. 10(b). Thus, a court may dismiss a complaint that fails “to state a claim to relief

 that is plausible on its face.” Twombly, 550 U.S. at 570. “A claim has facial plausibility when the

 plaintiff pleads factual content that allows the court to draw the reasonable inference that the

 defendant is liable for the misconduct alleged.” Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009).

        It is also well settled that federal courts must “look behind the label” of an inmate’s pro se

 filings and determine whether there is any framework under which the asserted claims might be

 cognizable. United States v. Nickson, 521 F. App’x 867, 868 (11th Cir. 2013) (quoting United

 States v. Jordan, 915 F.2d 622, 624-25 (11th Cir. 1990)). Indeed, courts hold complaints filed by

 pro se prisoners to “less stringent standards than formal pleadings drafted by lawyers[.]” Haines




                                                  4
Case 2:20-cv-14381-BB Document 12 Entered on FLSD Docket 12/04/2020 Page 5 of 9

                                                                    Case No. 20-cv-14381-BLOOM


 v. Kerner, 404 U.S. 519, 520 (1972). Despite the liberal construction afforded to pro se pleadings,

 courts “nevertheless, have required them to conform to procedural rules.” Albra v. Advan, Inc.,

 490 F.3d 826, 829 (11th Cir. 2007) (quotation omitted).

        Likewise, courts must remain neutral, as their “role is not to create arguments for

 adjudication” on behalf of a party “but rather . . . to adjudicate those arguments” and decline the

 “invitation to serve as advocates” even when a party is unrepresented. Republican Nat’l Comm. v.

 FEC (In re Anh Cao), 619 F.3d 410, 435 (5th Cir. 2010); see also Anderson v. Hardman, 241 F.3d

 544, 545 (7th Cir. 2001). As such, a district court may not rewrite a pleading to include claims that

 were never presented. Barnett v. Hargett, 174 F.3d 1128, 1133 (10th Cir. 1999). The court may

 also not construct a litigant’s legal arguments for him, Small v. Endicott, 998 F.2d 411, 417-18

 (7th Cir. 1993); or “conjure up questions never squarely presented” to the court. Beaudett v. City

 of Hampton, 775 F.2d 1274, 1278 (4th Cir. 1985). When read liberally, a pro se pleading “should

 be interpreted ‘to raise the strongest arguments that [it] suggest[s].’” Graham v. Henderson, 89

 F.3d 75, 79 (2d Cir. 1996) (quoting Burgos v. Hopkins, 14 F.3d 787, 790 (2d Cir. 1994)).

        Ultimately, a district court possesses the inherent power to manage its docket, which

 includes the power to dismiss a case. Burden v. Yates, 644 F.2d 503, 505 (5th Cir. Unit B May

 1981). A court may dismiss a case sua sponte when the plaintiff fails to comply with procedural

 rules. See Hanna v. Florida, 599 F. App’x 362, 363 (11th Cir. 2015) (citing Fed. R. Civ. P. 41(b);

 Chambers v. NASCO, Inc., 501 U.S. 32, 48-49 (1991)).

   III. DISCUSSION

        To state a claim under § 1983, a plaintiff must plead that he was (1) deprived of a right; (2)

 secured by the Constitution or laws of the United States; and (3) that the alleged deprivation was

 committed under color of state law. See Am. Mfrs. Mut. Ins. Co. v. Sullivan, 526 U.S. 40, 50 (1999);




                                                  5
Case 2:20-cv-14381-BB Document 12 Entered on FLSD Docket 12/04/2020 Page 6 of 9

                                                                      Case No. 20-cv-14381-BLOOM


 Rayburn v. Hogue, 241 F.3d 1341, 1348 (11th Cir. 2001). “Section 1983 provides a private right

 of action for Fourth Amendment violations.” Hinds v. Glatthorn, No. 6:18-cv-1415-Orl-37KRS,

 2018 WL 6577102, at *3 (M.D. Fla. Sept. 20, 2018) (citing Hoefling v. City of Miami, 811 F.3d

 1271, 1281 (11th Cir. 2016)), report and recommendation adopted, No. 6:18-cv-1415-Orl-37KRS,

 2018 WL 5817278 (M.D. Fla. Nov. 7, 2018).

        The Fourth Amendment provides the “right of the people to be secure in their persons,

 houses, papers, and effects, against unreasonable searches and seizures[.]” U.S. Const. amend. IV.

 “Under the Fourth Amendment, searches and seizures ‘inside a home without a warrant are

 presumptively unreasonable.’” Groh v. Ramirez, 540 U.S. 551, 559 (2004) (quoting Payton v. New

 York, 445 U.S. 573, 586 (1980)). “Nevertheless, because the ultimate touchstone of the Fourth

 Amendment is ‘reasonableness,’ the warrant requirement is subject to certain exceptions.”

 Brigham City, Utah v. Stuart, 547 U.S. 398, 403 (2006). One such exception is the “exigent

 circumstances” exception, Coolidge v. New Hampshire, 403 U.S. 443, 474-75 (1971), pursuant to

 which there is a compelling need for official action, but no time for law enforcement to secure a

 warrant, Mincey v. Arizona, 437 U.S. 385, 394 (1978). The exigent circumstances exception

 includes situations involving “danger of flight or escape, loss or destruction of evidence, risk of

 harm to the public or the police, mobility of a vehicle, and hot pursuit.” United States v. Holloway,

 290 F.3d 1331, 1334-35 (11th Cir. 2002). The most urgent of these exigencies is “the need to

 protect or preserve life” in an emergency situation. Id. at 1335. To invoke this exception, however,

 “[o]fficers do not need ironclad proof of a likely serious, life-threatening injury . . . .” Michigan v.

 Fisher, 558 U.S. 45, 49 (2009) (“It does not meet the needs of law enforcement or the demands of

 public safety to require officers to walk away.”).




                                                    6
Case 2:20-cv-14381-BB Document 12 Entered on FLSD Docket 12/04/2020 Page 7 of 9

                                                                      Case No. 20-cv-14381-BLOOM


         Here, Plaintiff fails to plead sufficient facts to support a plausible inference that Defendants

 violated his right to be free from unlawful searches and seizures under the Fourth Amendment.

 Rather, the Amended Complaint, like the initial Complaint, alleges numerous facts indicating that

 Defendants were acting under exigent circumstances in this case. Specifically, Plaintiff

 acknowledges that Defendants were dispatched to his house after receiving a call from an

 anonymous third party reporting a domestic disturbance, which “sound[ed] like [a] full on fight in

 backyard,” with a “female yelling ‘stop stop stop’ and then some banging.” ECF No. [11] at 24;

 see id. at 12. Plaintiff also acknowledges that Defendants were informed that the disturbance was

 coming from the backyard, not from another part of the house. Id. at 12, 24. And, the police records

 he attaches to his Amended Complaint further demonstrate that Defendants arrived on scene a

 brief six minutes later. Id. at 25.

         These facts establish a compelling and immediate need for Defendants to investigate the

 scene to determine if someone was seriously injured or in danger, and that there was not enough

 time to secure a warrant before doing so. See Mincey, 437 U.S. at 394; see also United States v.

 Cooks, 920 F.3d 735, 742 (11th Cir. 2019) (“In the emergency-aid context, ‘the probable cause

 element may be satisfied where officers reasonably believe a person is in danger.’” (quoting

 Holloway, 290 F.3d at 1338)); United States v. Timmann, 741 F.3d 1170, 1178 (11th Cir. 2013)

 (probable cause satisfied where officers reasonably believe that someone “is seriously injured or

 threatened with such injury, and is in need of immediate aid”).

                A report of a domestic argument—standing alone—does not demonstrate
         exigent circumstances per se. United States v. Davis, 290 F.3d 1239, 1244 (10th
         Cir. 2002). Thus, officers responding to a report of a domestic dispute must point
         to something beyond the mere fact of an argument to demonstrate an “objectively
         reasonable basis to believe there is an immediate need to protect the lives or safety
         of themselves or others.” [United States v. Najar, 451 F.3d 710, 718 (10th Cir.
         2006)]. Either additional depth and detail in the report, or additional facts learned




                                                    7
Case 2:20-cv-14381-BB Document 12 Entered on FLSD Docket 12/04/2020 Page 8 of 9

                                                                       Case No. 20-cv-14381-BLOOM


         in the course of the investigation, are required to support the exigency. See United
         States v. Martinez, 643 F.3d 1292, 1297 (10th Cir. 2011).

 Storey v. Taylor, 696 F.3d 987, 994 (10th Cir. 2012).

         In this case, the anonymous third party reported additional details beyond just a domestic

 argument that provided Defendants with reasonable justification for the exigency—namely, that

 there was a “full on fight” occurring in Plaintiff’s backyard, with a woman in the background

 repeatedly screaming “stop” followed by banging noises. See United States v. Bruce, 977 F.3d

 1112, 1117-18 (11th Cir. 2020) (discussing reliability and importance of anonymous tips to the

 police); see also Holloway, 290 F.3d at 1339 (same). Moreover, although Defendants did not stop

 to obtain additional evidence corroborating the call, they were not required to do so under the

 exigent circumstances exception. See United States v. Dabrezil, 603 F. App’x 756, 759 (11th Cir.

 2015) (officers responding to domestic assault call were permitted to enter defendant’s home

 without a warrant in order to render emergency aid to an individual inside the residence).

         In sum, Plaintiff’s Amended Complaint fails to state a claim for a Fourth Amendment

 violation for the same reasons that his initial Complaint failed to do so. In light of Plaintiff’s failure

 to cure the initial Complaint’s pleading deficiencies, and his failure to state a claim in his Amended

 Complaint, the Court concludes that dismissal is warranted.

    IV. CONCLUSION

         Accordingly, it is ORDERED AND ADJUDGED as follows:

             1. The Amended Complaint, ECF No. [11], is DISMISSED WITHOUT LEAVE

                 TO AMEND for the failure to state a claim upon which relief can be granted under

                 § 1915(e)(2)(B)(ii) and the failure to cure the pleading deficiencies in the original

                 Complaint.




                                                     8
Case 2:20-cv-14381-BB Document 12 Entered on FLSD Docket 12/04/2020 Page 9 of 9

                                                                 Case No. 20-cv-14381-BLOOM


              2. To the extent not otherwise disposed of, all pending motions are DENIED AS

                 MOOT, any scheduled hearings are CANCELED, and all deadlines are

                 TERMINATED.

              3. The Clerk of Court is directed to CLOSE the above-styled case.

        DONE AND ORDERED in Chambers at Miami, Florida, on December 4, 2020.




                                                     _________________________________
                                                     BETH BLOOM
                                                     UNITED STATES DISTRICT JUDGE

 Copies to:

 Darrell Mark Babcock
 18508-479
 Coleman Medium
 Federal Correctional Institution
 Inmate Mail/Parcels
 Post Office Box 1032
 Coleman, FL 33521




                                                 9
